Order, Supreme Court, New York County (Shirley Fingerhood, J.), entered February 13, 1991, which granted plaintiff summary judgment in lieu of complaint, and the judgment entered April 21, 1991 pursuant thereto, unanimously affirmed, with costs.
"Execution [of the note] and default having been conceded, it was incumbent on defendants to come forward with evidentiary proof sufficient to raise an issue as to the defenses.” (Seaman-Andwall Corp. v Wright Mach. Corp., 31 AD2d 136, 137-138, affd 29 NY2d 617.) As plaintiff bank has shown execution and default, and the defendants have utterly failed to come forth with proof in evidentiary form tending to establish their defenses of lack of consideration, economic duress, payment and fraud, the IAS Court appropriately granted summary judgment in lieu of complaint. Concur— Sullivan, J. P., Milonas, Wallach, Kupferman and Smith, JJ.